03/15/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                               November 2, 2021 Session

     IN RE CONSERVATORSHIP OF JOHN BRUCE WILSON, JR.

             Appeal from the Chancery Court for Montgomery County
         No. MC-CH-CV-CP-14-19         Laurence M. McMillan, Jr., Judge
                     ___________________________________

                           No. M2021-00145-COA-R3-CV
                       ___________________________________


This appeal arises from a conservatorship case in which the chancery court authorized the
attorneys ad litem for the ward of the conservatorship to enter into a compromise and
settlement regarding a dispute among the ward and his four siblings over their deceased
father’s estate. The sole issue on appeal is whether the Chancellor abused his discretion in
finding the settlement was in the ward’s best interest. Finding no abuse of discretion, we
affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which ANDY D.
BENNETT and W. NEAL MCBRAYER, JJ., joined.

Andrea T. McKellar and Jason E. Havens, Nashville, Tennessee, for the appellant, Bennett
Gordon Scott Wilson.

Aubrey L. Brown, Jr. and Leigh T. White, Memphis, Tennessee, for the appellees, Deborah
Laverne French, Valerie Dawn Keating, and Meredith Emily Wilson Lounge.

R. Horton Frank, III and David J. Pflaum, Nashville, Tennessee, attorneys ad litem for the
appellee, John Bruce Wilson, Jr.

                                        OPINION

                        FACTS AND PROCEDURAL BACKGROUND

       The ward of this conservatorship is John Bruce Wilson, Jr. (“John Jr.”). He is one
of five children of the late John Bruce Wilson (“Father”). The other four children are
Deborah Laverne French, Valerie Dawn Keating, Meredith Emily Wilson Lounge
(collectively, the “Daughters”) and Bennett Gordon Scott Wilson (“Scott”). All of the
children are adults.
       On June 12, 2014, Scott filed a petition in the Chancery Court for Montgomery
County seeking a conservatorship for the benefit of his brother, John Jr. The petition
alleged that John Jr. had been diagnosed with bipolar disorder, generalized anxiety
disorder, and schizoaffective disorder and was incapable of managing his own affairs. On
August 8, 2014, following the appointment of a guardian ad litem and an evidentiary
hearing, the chancellor found that John Jr. was a disabled person as that term is defined by
the conservatorship statute and in need of assistance, protection and supervision. Based on
these findings, the chancellor created the conservatorship and appointed Scott as the
conservator of the person and property of John Jr.

       Father died one month later on September 9, 2014.1 Father had a substantial estate,
including as many as fifty parcels of real estate and more than sufficient liquid assets to
afford an attorney to provide guidance concerning his estate planning. Nevertheless, Father
acted alone in preparing and executing his Last Will and Testament (the “Will”) and the
John Bruce Wilson Separate Property Trust (the “Trust”).2 Although it is undisputed that
Father was a Tennessee resident, the Will and Trust were fill-in-the blank forms intended
for use by California residents. To further complicate matters, Father executed both
documents on May 2, 2000, when he was in Florida. Although he signed both instruments
before a notary public, there were no witnesses to Father’s execution of either instrument.

       Pursuant to the Will, all of Father’s assets poured over into the Trust. All five of
Father’s children are beneficiaries of the Trust; however, John Jr. was the principal
beneficiary of the Trust while Scott was awarded a smaller beneficial interest than John Jr.
and the Daughters an even smaller beneficial interest. More specifically, Father
subsequently directed in an Amendment to the Trust that the successor co-trustees, 3 Scott
and John Jr., distribute the real estate in kind following his death.4 Father directed certain
specified parcels be conveyed to John Jr., some be conveyed to Scott, and other parcels be
conveyed to John Jr. and Scott jointly. All remaining property was to be divided equally
among the five children.




       1
           He was not married.

       2
         Father owned approximately fifty parcels of real estate in and around Montgomery County,
Tennessee, which he conveyed to the Trust. The parcels were also listed on the Schedule A to the trust
instrument.
       3
           Father was the Trustee until his death.

       4
           The conservatorship rendered John Jr. incompetent to serve as co-trustee of the Trust.


                                                     -2-
       In the months following Father’s death, a dispute arose among the children
concerning the validity of the Will and Trust.5 The first of several actions relating to
Father’s estate was commenced on May 5, 2015, when Daughters filed a Complaint for
Declaratory Relief in the United States District Court for the Middle District of Tennessee
(the “district court”). Scott and John Jr. were made defendants to the action. The complaint
sought to declare the law governing the Trust and, following such ruling, leave to amend
the complaint to seek additional relief.

       On December 8, 2015, the district court issued a Memorandum Order granting the
Daughters’ Motion for Partial Summary Judgment as to Choice of Law. Citing Tennessee
Code Annotated § 35-15-108, the district court ruled that “the state jurisdiction provision”
of the Trust was not valid. The court also ruled that, pursuant to Tennessee Code Annotated
§ 35-15-107, Florida law applied because Father had executed the Trust while in Florida.

         The Daughters subsequently filed an Amended Complaint for Declaratory
Judgment and for Breach of Trust. The Amended Complaint alleged that Scott and John
Jr., in their capacities as successor co-trustees of the Trust, were guilty of breaches of trust
and that the Trust was not executed in compliance with Florida law, which required that an
inter vivos trust to be executed in compliance with the formalities of a will. For these and
other reasons the Daughters contended the testamentary provisions of the Trust were
invalid. The Daughters then filed their Second Motion for Partial Summary Judgment as
to Validity and Enforceability of Certain Provisions of the Trust.


        In the interim, the Daughters filed a petition in the Montgomery County Chancery
(Probate) Court to administer Father’s intestate estate, contending he died without a will.6
Shortly thereafter, Scott made an appearance in the probate proceeding instituted by
Daughters and asserted that Father died testate, not intestate, and that the Will should be
admitted to probate. On February 4, 2016, the Montgomery County Probate Court ruled
that Father’s Will conformed to the requirements of Tennessee law for execution of a
testamentary instrument, admitted it to probate, and appointed Scott as Executor of Father’s
estate.

        On December 8, 2016, Scott filed a motion in the conservatorship action in the
Montgomery County Chancery Court asking the court to appoint independent counsel to
represent John Jr. due to conflicts of interest between Scott and John Jr. regarding the
district court litigation. Finding that conflicts of interest prevented Scott from acting on


        5
         It is undisputed that Father was a Tennessee resident at the time of his death, as well as when he
executed the Will and Trust.
        6
            It is undisputed that Father was a resident of Montgomery County, Tennessee.


                                                   -3-
John Jr.’s behalf regarding the Daughter’s challenges to the Will and Trust, the chancellor
appointed R. Horton Frank, III and David J. Pflaum to serve as John Jr.’s attorneys ad
litem.

       On March 14, 2018, John Jr.’s attorneys ad litem filed a Response in Opposition to
the Daughters’ Second Motion for Partial Summary Judgment in the district court. They
argued that the district court lacked subject matter jurisdiction over the Daughters’ claims
and that the dispositive provisions of the Trust were invalid. Four days later, John Jr.’s
attorneys ad litem filed a Motion to Dismiss Claims for Declaratory Relief for Lack of
Subject Matter Jurisdiction. In their motion, the attorneys ad litem asserted that the probate
exception to the district court’s subject matter jurisdiction deprived it of subject matter
jurisdiction.

        On July 27, 2018, the district court entered a Memorandum Order that denied the
attorneys ad litems’ motion to dismiss but granted the Daughter’s second motion for partial
summary judgment. The order contained the following findings: (1) Florida law applied;
(2) the Trust was not properly executed pursuant to Florida law because the Decedent failed
to properly execute it with two witnesses; and (3) the assets in the Trust “should” pass by
intestacy as a result.

        On March 28, 2019, following further proceedings and the entry of additional orders
that disposed of all claims in the district court action, John Jr.’s attorneys ad litem timely
filed a Notice of Appeal from the district court’s orders. Scott did not appeal from the final
judgment of the district court nor did he make an appearance in the appellate court.

       On April 1, 2019, the Office of the Circuit Mediators for the United States Court of
Appeals for the Sixth Circuit notified counsel of record, specifically John Jr.’s attorneys
ad litem and the Daughters’ counsel, that the appeal had been designated for mediation.

       On May 29, 2019, the attorneys ad litem filed a Motion for Instructions and/or
Appointment of Guardian ad litem in the Montgomery County Chancery Court seeking to
modify Scott’s duties as Conservator due to his conflict of interests. In addition, the
attorneys ad litem sought instructions from the court as to whether they may independently
negotiate a compromise and settlement of the Daughters’ claims in the district court action,
subject to the chancellor’s ultimate approval.

        Pursuant to an Agreed Order entered on August 6, 2019, the chancellor modified
Scott’s duties as the conservator by, inter alia, removing from Scott and vesting in John
Jr.’s attorneys ad litem the authority to:

       1) independently manage and control on behalf of John the pending litigation
       and claims in which John is named as a party and/or in which he had an
       interest, and 2) negotiate and submit directly to this Court proposed terms
       of which John may compromise, settle and/or otherwise resolve all such

                                            -4-
       matters in dispute between he and his siblings, including the matters of
       Deborah Laverne French, Meredith Emily Wilson Lounge, and Valerie
       Dawn Keating v. Bennett Gordon Scott Wilson, Successor Co-Trustee and as
       the Conservator of John Bruce Wilson, Jr., Successor Co-Trustee, U.S.
       District Court for the Middle District of Tennessee, No. 3:15-c-0520, John’s
       appeal of a judgment in that case in the United States Sixth Circuit, Case No.
       195303, In re: Wilson Separate Property Trust v. Wilson, Montgomery
       County Chancery Court No. MC-CH-CV-TT19-1, and In re Estate of John
       Bruce Wilson, Montgomery Chancery Court, Docket No. MC-CH-CV-PB-
       15-179, and John’s interests as an heir at law of John Bruce Wilson, Sr.

(Emphasis added).

       Subsequently, the Sixth Circuit Court of Appeals ordered John Jr.’s attorneys ad
litem and counsel for the Daughters to engage in mediation. The Sixth Circuit Court did
not order Scott to participate in the mediation because he had not made an appearance in
the appeal. The mediation resulted in a Settlement Agreement (the “Agreement”) that was
subject to the approval of the chancery court.

       On July 15, 2020, the attorneys ad litem and the Daughters filed a Joint Motion to
Approve Settlement Agreement in the Montgomery County Chancery Court pursuant to
Tennessee Code Annotated § 34-1-121(b). Significantly, they attached the proposed
Settlement Agreement to the motion to inform the chancellor of the specifics of the
settlement, the protracted litigation that had already ensued, and John Jr.’s respective risks
and rewards of settling or not settling the contentious and protracted family dispute.

        The joint motion asserted that the settlement was in John Jr.’s best interest, would
fully and finally resolve the dispute over Father’s estate, and did not affect or impact Scott’s
legal interests regarding Father’s estate. As such, the attorneys ad litem requested that the
court determine whether the proposed terms were in John Jr.’s best interest and, if so, to
approve it. Scott filed a Response in Opposition to Motion to Approve Settlement, arguing,
inter alia, that the court lacked the authority to approve the Agreement because Scott had
not agreed to the Agreement, and it was not in John Jr.’s best interest.

       On October 1, 2020, the chancellor granted the Joint Motion to Approve Settlement
Agreement. In response, Scott filed a Motion to Revise the Order or, In the Alternative, to
Alter or Amend a Judgment and an Amended Response in Opposition to Motion to
Approve Settlement. The motion was denied and this appeal followed.

                                            ISSUES

      The parties raise various issues for our consideration on appeal. We, however, have
determined the dispositive issue on appeal is whether the chancellor presiding over the
conservatorship of John Jr., abused its discretion by approving, pursuant to his authority

                                             -5-
under Tennessee Code Annotated § 34-1-121, a mediated settlement agreement.7 Scott also
argues that the court erred by failing to include findings of facts and conclusions of law in
the Order. For their part, the Daughters request an award of damages for defending Scott’s
frivolous appeal.

                                            STANDARD OF REVIEW

       A court’s determination of a ward’s best interests is reviewed under an abuse of
discretion standard. In re Conservatorship of Muldoon, No. E2019-01621-COA-R3-CV,
2020 WL 3469192, at *3 (Tenn. Ct. App. June 25, 2020) (citing Crumley v. Perdue, No.
01-A-01-9704-CH00168, 1997 WL 691532, at *2 (Tenn. Ct. App. Nov. 7, 1997)). “An
abuse of discretion occurs when a court strays beyond the applicable legal standards or
when it fails to properly consider the factors customarily used to guide the particular
discretionary decision.” Lee Medical Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn.
2010) (citing State v. Lewis, 235 S.W.3d 136, 141 (Tenn. 2007)). Thus, a court abuses its
discretion “when it ‘applie[s] an incorrect legal standard, or reache[s] a decision which is
against logic or reasoning that cause[s] an injustice to the party complaining.’” Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001) (alterations in original) (quoting State v. Shirley,
6 S.W.3d 243, 247 (Tenn. 1999)). “The abuse of discretion standard does not permit the
appellate court to substitute its judgment for that of the trial court.” Id. (citing Myint v.
Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn. 1998)).

           7
               The issues of Appellant, Scott, were stated as follows:

                 1. Whether a Court can order the distribution of the entire property in a disputed estate
                    through an alleged settlement agreement where on the of the beneficiaries and heirs (the
                    Conservator-Appellant) did not agree to the settlement.
                 2. Whether a Court can force a settlement of a disputed estate through the consent of ad litem
                    attorneys on behalf of a Conservatee when the settlement is not in the best interest of the
                    Conservatee, and neither the Conservatee nor the Conservator agreed to such settlement.
                 3. Whether it is reversible error for a Court to purportedly end an estate dispute without a jury
                    trial, much less a hearing, without findings of facts and conclusions of law, and over the
                    filed objection of an heir and beneficiary to the estate.

           The issue of Appellee, John Bruce Wilson, Jr., was stated as follows:

                 1. Whether the trial court ruled correctly when it exercised the power granted in Tenn. Code
                    Ann. § 34-1-121(b) to approve and confirm the proposed compromise of the matters in
                    controversy between John Bruce Wilson, Jr. and his sisters on the terms of the Settlement
                    Agreement presented to the trial court.

           The issues of Appellees Deborah French, Meredith Lounge, and Valarie Keating were stated as
follows:

                 1. Did the trial court err by granting the Joint Motion to Approve Settlement Agreement?
                 2. Should Appellees be awarded damages for a frivolous appeal?


                                                        -6-
                                         ANALYSIS

             I. BEST INTEREST ANALYSIS IN CONSERVATORSHIP PROCEEDING

       Scott contends the chancellor erred by granting the Joint Motion to Approve
Settlement Agreement because the Settlement Agreement was not in John Jr.’s best
interest. Scott argues that the Settlement Agreement contradicts Father’s intent because
John Jr. will receive a lesser portion of Father’s assets than the Will and Trust provided.

       The Daughters and John Jr.’s attorneys ad litem maintain that the Settlement
Agreement is in John Jr.’s best interest because it settles all issues, claims, objections, and
contests regarding Father’s estate, the district court case, and the Sixth Circuit appeal. They
also contend that the Agreement reduces the uncertainty and eliminates the risk that the
federal appeal would not be decided in John Jr.’s favor.

      In a conservatorship proceeding, the court has the authority to take all actions
reasonably necessary to promote the ward’s best interests. In re Conservatorship of Groves,
109 S.W.3d 317, 329 (Tenn. Ct. App. 2003). Specifically, Tennessee Code Annotated §
34-1-121, which details the court’s authority in conservatorship proceedings, provides as
follows:

              (b) In any action, claim, or suit in which a minor or person with
              a disability is a party or in any case of personal injury to a
              minor or person with a disability caused by the alleged
              wrongful act of another, the court in which the action, claim,
              or suit is pending, or the court supervising the fiduciary
              relationship if a fiduciary has been appointed, has the power to
              approve and confirm a compromise of the matters in
              controversy on behalf of the minor or person with a disability.
              If the court deems the compromise to be in the best interest
              of the minor or person with a disability, any order or decree
              approving and confirming the compromise shall be binding
              on the minor or person with a disability.

(Emphasis added).

       Notably, the legislature “has not outlined specific factors for the trial court to
consider in making its best interest analysis,” but this court has explained that in
conservatorship cases, the determination of the ward’s best interest must turn on “the
specific facts presented in the particular case.” In re Conservatorship of Turner, No.
M2013-01665-COA-R3-CV, 2014 WL 1901115, at *25 (Tenn. Ct. App. May 9, 2014). “In
order to determine the best interests of a disabled person, the court must consider all
relevant facts.” Crumley, 1997 WL 691532, at *3.

                                             -7-
        Here, the relevant facts and circumstances for the chancellor to consider were set
forth in the Joint Motion to Approve Settlement Agreement as well as in Scott’s Response
in Opposition to Motion to Approve Settlement. The Daughters and John Jr.’s attorneys ad
litem filed the entire Settlement Agreement with the chancellor for review. They set forth
in their Joint Motion, inter alia, the following facts and circumstances to establish why the
proposed Settlement Agreement was in John Jr.’s best interest:

              1. All five of Father’s children were beneficiaries of the Trust.

             2. In the district court action, the Daughters contended that the
       testamentary provisions of the Trust were invalid.

              3. All five children and, thus, all beneficiaries of the Trust were
       parties to the district court action.

             4. Pursuant to its July 27, 2018 order, the district court ruled that the
       testamentary provisions of the Trust were invalid and the assets of the Trust
       would pass to the five children equally pursuant to the laws of intestate
       succession.

               5. The district court’s declaratory judgment that the testamentary
       aspects of the separate Property Trust are invalid is highly prejudicial to John
       Jr.’s best interests.

             6. John Jr.’s attorneys ad litem appealed the district court’s ruling to
       the United States Court of Appeals for the Sixth Circuit.

              7. Scott did not appeal the district court’s ruling that the testamentary
       provisions of the Trust were invalid and its declaration that the assets of the
       Trust would pass pursuant to the laws of intestate succession to the five
       children equally.

              8. The Sixth Circuit Court of Appeals ordered the parties to
       participate in mediation.

              9. Pursuant to its order entered on August 6, 2019, the chancery court
       authorized and directed John Jr.’s attorneys ad litem to, inter alia, negotiate
       and submit to the chancery court for approval proposed terms on which John
       Jr. may compromise and settle his appeal of the adverse district court
       judgment.

              10. Tennessee Code Annotated § 34-1-121 affords the chancery court
       the discretion to approve a compromise of matters in controversy for a
       disabled person, such as John Jr., if it finds the compromise to be in his best
       interest and to make the settlement binding on the disabled person.

                                            -8-
              11. The proposed Settlement Agreement compromised and settled all
       claims and matters in controversy related to the interests of John Jr. and the
       Daughters in the Trust and Father’s estate. The proposed Settlement
       Agreement also established terms for the distribution of the interests of John
       Jr. and the Daughters in the Trust.

              12. The proposed Settlement Agreement provides John Jr. with
       certainty as to his interest in the assets of the Trust and his father’s estate; it
       eliminates the risk that his appeal of the district court judgment will not be
       decided in his favor; provides that John Jr.’s share of the first proceeds from
       the sale of trust assets will be more than his one-fifth intestate share.
       Accordingly, the proposed settlement reduces John Jr.’s risk that his share
       will be reduced if the property sells for less than expected. It also provides
       that the proceeds from sale and income from the rental of those properties
       will be distributed to and held in an Irrevocable Trust for John Jr.’s benefit
       and managed by an independent trustee. Moreover, the proposed Settlement
       Agreement will end John Jr.’s participation in the litigation concerning the
       Trust as well as the attendant attorney’s fees and costs of litigation.

       The facts and circumstances set forth in the Joint Motion are fully supported by the
record. Moreover, they provide bona fide reasons from which the court could conclude that
entering into the Settlement Agreement was in John Jr.’s best interest. Notably, if John Jr.
were to pursue his appeal of the district court’s declaratory judgment, and the Sixth Circuit
Court of Appeals were to affirm the judgment, John Jr.’s inheritance would be significantly
reduced. Specifically, he would fall from receiving the largest share of his father’s estate
pursuant to the Trust to receiving an equal child’s share of twenty percent. Moreover, he
would continue to incur legal fees and costs as the already protracted litigation ensued,
with no end in sight. Accordingly, the record fully supports the trial court’s determination
that entering into the proposed Settlement Agreement was in the best interest of John Jr.

        With the deferential abuse of discretion standard of review in mind, this record
provides no basis for us to conclude that the chancellor strayed beyond the applicable legal
standards when considering the joint motion or that he failed to properly consider the
factors customarily used to guide this discretionary decision. See Lee Medical Inc., 312
S.W.3d at 524. In fact, the record reveals that the chancellor considered the relevant legal
principles as set forth in Tennessee Code Annotated § 34-1-121. The record also provides
a factual foundation that supports the chancellor’s discretionary decision. Moreover, the
abuse of discretion standard does not permit this court to substitute our judgment for that
of the trial court. See id.

       Accordingly, we find no basis to conclude that the chancellor abused his discretion
in authorizing the attorneys ad litem to enter into and execute the Settlement Agreement
on behalf of John Jr.

                                              -9-
                    II. FINDINGS OF FACT AND CONCLUSIONS OF LAW

        Scott also contends that the chancellor erred by failing to make findings of fact and
conclusions of law in its Final Order. His argument is based upon Tennessee Rule of Civil
Procedure 52.01 which requires the trial court to make written findings of fact and
conclusions of law in “in all actions tried upon the facts without a jury.” We, however, find
his reliance on Rule 52 is misplaced because the challenged decision was rendered on a
motion and findings of fact and conclusions of law are unnecessary on decisions of motions
except as provided in Rules 41.02 and 65.04(6), which are not at issue here.

       In pertinent part, Tennessee Rule of Civil Procedure 52.01 states: “[f]indings of fact
and conclusions of law are unnecessary on decisions of motions under Rule 12 or 56 or
any other motion except as provided in Rules 41.02 and 65.04(6).” Rule 41.02 deals with
involuntary dismissal and Rule 65.04(6) deals with temporary injunctions, neither of which
are relevant to this case. As such, the Joint Motion to Approve Settlement Agreement did
not require the chancellor to separately state findings of facts and conclusions of law.

      Thus, the chancellor did not err by failing to include findings of facts and
conclusions of law in the Final Order.

                     III. DAMAGES FOR FILING A FRIVOLOUS APPEAL

       As a final matter, we acknowledge Daughters’ request for damages from defending
a frivolous appeal pursuant to Tennessee Code Annotated § 27-1-122, which states:

       When it appears to any reviewing court that the appeal from any court of
       record was frivolous or taken solely for delay, the court may, either upon
       motion of a party or of its own motion, award just damages against the
       appellant, which may include, but need not be limited to, costs, interest on
       the judgment, and expenses incurred by the appellee as a result of the appeal.

         “The decision whether to award damages for a frivolous appeal rests solely in our
discretion.” Kramer v. Kramer, No. E2018-00736-COA-R3-CV, 2019 WL 1239867, at *5
(Tenn. Ct. App. Mar. 18, 2019) (citing Chiozza v. Chiozza, 315 S.W.3d 482, 493 (Tenn.
Ct. App. 2009)). “A frivolous appeal is one that is ‘devoid of merit,’ or one in which there
is little prospect that it can ever succeed.” Indus. Dev. Bd. of City of Tullahoma v. Hancock,
901 S.W.2d 382, 385 (Tenn. Ct. App. 1995) (citations omitted). Based on our review of
the record and in the exercise of our discretion, we decline to award damages for a frivolous
appeal.




                                            - 10 -
                                    IN CONCLUSION

      The judgment of the trial court is affirmed, and this matter is remanded for further
proceedings consistent with this opinion. Costs of appeal are assessed against Appellant,
Bennett Gordon Scott Wilson.


                                                   ________________________________
                                                    FRANK G. CLEMENT JR., P.J., M.S.




                                          - 11 -